PER CURIAM.
Appellant filed a motion for post-conviction relief, pursuant to Florida Rule of Criminal Procedure 3.850, while his direct appeal from the judgment and sentence was pending in this court. The trial court improperly considered the motion. State v. Meneses, 392 So.2d 905 (Fla.1981). Therefore, although we affirm the lower court’s order denying the motion, we do so without prejudice to appellant’s right to seek post-conviction relief after disposition of the direct appeal and the return of jurisdiction to the lower court. State v. Meneses, 392 So.2d at 907; Brown v. State, 528 So.2d 508 (Fla. 1st DCA 1988); Sumpter v. State, 523 So.2d 806 (Fla. 3d DCA 1988); Libby v. State, 520 So.2d 322 (Fla. 2d DCA 1988).
BOOTH, WIGGINTON and BARFIELD, JJ., concur.